FILED
                             NOT FOR PUBLICATION                             JUN 04 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CORNEJO SALINAS,                           No. 08-71567

               Petitioner,                       Agency No. A098-591-941

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Petitioner Maria Cornejo Salinas, a native and citizen of El Salvador,

petitions pro se for review of a Board of Immigration Appeals order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal and protection under the Convention Against Torture



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT). We have jurisdiction under 8 U.S.C. § 1252. We review factual findings

for substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008), and deny the petition for review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Salinas failed to show her alleged persecutors threatened her

on account of a protected ground. Her fear of future persecution based on an actual

or imputed anti-gang opinion is not on account of the protected ground of either

membership in a particular social group or political opinion. See Ramos Barrios v.

Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus at 745-46; see

Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is not

available to victims of civil strife, unless they are singled out on account of a

protected ground.”)

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Salinas did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2